Citation Nr: 1632121	
Decision Date: 08/12/16    Archive Date: 08/23/16

DOCKET NO.  13-00 584A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

J. Seay, Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to July 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a May 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The issue of entitlement to service connection for psychiatric disability, other than PTSD, has been raised by the record in a June 2010 statement and by a private examination report dated in July 2010 (See Clemons v. Shinseki, 23 Vet. App. 1 (2009)), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).


FINDING OF FACT

The most probative evidence of record reflects that the Veteran does not have a current diagnosis of PTSD.


CONCLUSION OF LAW

The criteria for service connection for PTSD are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.304, 4.125 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  A VA letter issued in July 2010 satisfied the duty to notify provisions with respect to service connection for PTSD.  The letter also notified the Veteran of the regulations pertinent to the establishment of an effective date and disability rating.  VA's duty to notify has been met.

The Veteran's service treatment records and identified private medical treatment records were obtained and associated with the claims file.  The Veteran was provided a VA examination in March 2011.  The VA examination report noted a review of the claims file, included an interview with the Veteran, a discussion of the Veteran's reported in-service stressor and the examiner opined that a diagnosis of PTSD could not be provided without resorting to mere speculation.  While the examiner could not provide a diagnosis without resorting to speculation, the examiner conducted testing and explained why an opinion could not be provided due to unreliable self-report.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010) (noting that a speculative medical opinion is not per se inadequate, but the examiner must provide a basis for that determination and the phrase "without resort to speculation" should reflect the limitations of the medical community at large and not those of a particular examiner/reviewer).  In light of the above, the Board finds that the VA examination and opinion are adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312; Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  VA's duty to assist has been met and the Board may proceed with a decision.

There is no indication in the record that any additional evidence, relevant to the issue adjudicated in this decision, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless. 

Legal Criteria

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).  To establish service connection for a disability, the Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

The provisions of 38 C.F.R. §§ 3.384, 4.125, 4.126, 4.127, and 4.130 were updated via a final rule, effective August 4, 2014, in part to substitute references to the DSM-V for the DSM-IV. The changes are applied to applications for benefits received by VA or pending before the AOJ on or after August 4, 2014, but not to claims certified to or pending before the Board, the United States Court of Appeals for Veterans Claims, or the United States Court of Appeals for the Federal Circuit. The Board notes that the Veteran's case was certified to the Board after the effective date of the final rule.  In this case, the March 2011 VA medical examination was provided years prior to the effective date of the final rule.  As there is no diagnosis of PTSD provided after the VA medical examination, the Board finds that the VA examination, which referred to the DSM-IV, is adequate.

The Veteran contends that he engaged in combat with the enemy and witnessed hostile military activity during his service in Vietnam.  However, the Board need not address the specifics of the Veteran's stressors.  As will be discussed below, the issue of entitlement to service connection for PTSD is being denied because the most probative evidence does not reflect a current competent diagnosis of PTSD.   

The only evidence associated with the record that contains a diagnosis of PTSD is a July 2010 private medical treatment record.  H. J., M.D., submitted a report dated in July 2010.  Dr. H. J. noted the history of the Veteran's present illness.  The Veteran endorsed symptoms of depression, feeling tired, feeling that life was not worth living, wishing to be dead sometimes, feeling hopeless and helpless, psychomotor retardation, and problems with early, middle, and late insomnia.  The Veteran reported that he served in the United States Army and served in Vietnam.  He stated that it was very difficult and he was in direct combat.  He stated that his base came under enemy attacks.  He reported that he sometimes felt that he was still in Vietnam.  The Veteran explained that he had nightmares, which was about once to twice daily and had flashbacks.  He tried to avoid any memory or thought about Vietnam, but said that everything reminded him of Vietnam.  He continued to be edgy and irritable.  He stayed away from people and had flashbacks, nightmares, and little things made him irritated.  He did not have any friends.  It was noted that he had never seen a psychiatrist before.  Dr. H. J. listed the mental status examination findings and provided an Axis I diagnosis of PTSD, chronic and diagnosis of major depressive disorder recurrent, moderate to severe.

The Veteran was provided a VA medical examination in March 2011.  The claims file was reviewed and the examiner noted review of the July 2010 evaluation by Dr. H. J.  The examiner listed the Veteran's stressors, described as combat experience.  The examiner stated that the symptoms reported by the Veteran that were consistent with PTSD included intrusive memories, avoidant, physiological arousal, hypervigilance, anger/irritability, and nightmares.  The examiner stated that there were also symptoms reported by the Veteran that were inconsistent with PTSD, which included feeling distant or cut off from people, easily startled concerning when the Veteran saw something unexpected while driving unrelated to traumatic event, insomnia, which reportedly had its onset five to six years ago, and loss of interest in activities that he used to enjoy.  The PCL-C total score was 81.  The Veteran also completed the SIMS.  The Veteran's total score was 36, significantly elevated above the recommended cut off score (14) for the identification of suspected malingering.  The examiner stated that the Veteran endorsed a very high frequency of symptoms that were highly atypical in patients with genuine psychiatric or cognitive disorders, raising serious suspicion of significant over-reporting or malingering of symptoms.  The validity of the psychological test results were noted as invalid.  The examiner responded "no" when asked whether the Veteran met the DSM-IV criteria for a diagnosis of PTSD.  There was no diagnosis listed on Axis I or Axis II.  The examiner explained that based upon the SIMS total score, there was an indication of significant over-reporting or malingering of potential psychiatric symptoms.  Based upon the SIMS total score, the Veteran's self-report was to be considered unreliable at present time.  As such, based upon the elevated SIMS total score, the examiner felt that he could not reach any conclusions regarding either the presence or absence of any current mental health diagnosis without resorting to mere speculation.  The examiner felt that he could not develop a GAF score or any functional impairments in social or occupational functioning without resorting to mere speculation.   

The examiner also noted that two symptoms the Veteran endorsed in the interview seemed inconsistent with features seen with PTSD.  Specifically, the Veteran endorsed "feeling distant or cut off from people" and reported that people did not come around him and wished he had more contact with others.  The examiner stated that this appeared to not be consistent with PTSD diagnosis where, in contrast, veterans with PTSD frequently reported feeling alienated by others and wanting less contact with others.  In addition, the Veteran reported being "easily startled."  Specifically, the Veteran cited an example of being startled when seeing something unexpected while driving.  He gave the example of seeing a coyote by the side of the road while driving.  He did not give any examples of being startled in situations where he would be expected to be hypervigilant such as in crowds or when exposed to some type of trigger for traumatic event.  The examiner indicated that "in the event" that the Veteran was scheduled for another VA examination, the examiner would recommend some form of psychological testing such as MMPI-2, PAI, or SIMS, which could be used to help assess the validity of the Veteran's self-report.  

In this case, the Board assigns great probative weight to the March 2011 VA examiner's opinion as to whether the Veteran has a current diagnosis of PTSD.  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  While the March 2011 VA examiner could not provide a diagnosis without resorting to mere speculation, the examiner explained the reasoning behind the inability to provide a diagnosis without resort to mere speculation.  The examiner conducted testing and determined that the Veteran's self-report was unreliable at that time.  The Board finds the VA examiner's opinion is highly probative because the examiner reviewed the claims file, considered the Veteran's in-service stressors as true, discussed the criteria for a diagnosis of PTSD, and discussed why, based on testing, a diagnosis could not be provided at that time.  In contrast, Dr. H. J. provided diagnoses of PTSD and major depressive disorder without mention of any specific testing or what criterion were met to warrant a diagnosis of PTSD based on an in-service stressor as opposed to any other stressors in the Veteran's life.  As a result, the Board finds that the evidence does not reflect a competent diagnosis of PTSD related to an in-service stressor and service connection cannot be granted for PTSD based on the absence of a competent diagnosis of PTSD. 38 C.F.R. § 3.304(f).

The Board recognizes the Veteran's belief that he has PTSD.  The Veteran is competent to attest to lay-observable symptomatology; however, he is not competent to diagnose himself with PTSD.  Jandreau v. Nicholson, 492 F.3d 1372   (Fed. Cir. 2007); see Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  In a claim of service connection for PTSD, there is a legal requirement that the diagnosis of PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125.  38 C.F.R. § 3.304.  Accordingly, the diagnosis of PTSD is a complex medical question.  The Veteran has not been shown to possess the requisite medical expertise or knowledge to diagnose PTSD.  His statements regarding a diagnosis of PTSD are not considered competent and are not probative as to whether he has a diagnosis of PTSD.  Moreover, the Board assigns greater probative value to the VA examiner's opinion because the examiner completed testing, discussed the criteria for PTSD, and determined that the Veteran's symptoms did not meet the criteria for a diagnosis of PTSD. See Prejean, supra.

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997).  In the absence of evidence of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Evidence must show that the Veteran currently has the disability for which benefits are being claimed.

In light of above, service connection for PTSD is denied.  38 C.F.R. § 3.304(f); 4.125.  As a preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable and the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.






ORDER

Entitlement to service connection for PTSD is denied.




____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


